DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 1, 3-5, 7-9, 11-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0035195 A1.
Figure 1 and the discussion of this figure 1 set forth in the text of US 2009/0035195 A1 illustrate and describe an exhaust gas treatment train for abating emissions of at least NOx out of an exhaust gas emitted from an internal combustion engine (please note paragraph number 21).  The exhaust gas treatment train sequentially includes the features of: injecting urea into the exhaust gas via injector (21) (please also note paragraph number 23); passing the exhaust gas through an initial SCR unit (23), a DOC (22) (which may include platinum (please also note paragraph number 25)), and a DPF (24).  Downstream from the DPF (24), an additional injector (26) is also provided for also injecting additional urea into the exhaust gas (please also note paragraph number 31), and downstream from this injector (26), there is also provided at least one secondary SCR unit (28).  Also paragraph number 25 also mentions a 50% NO to 50% NO2 (ratio), evidently at a location in the exhaust gas train that is downstream of the DOC, in the manner embraced in the scope of at least the Applicants’ dependent claims 7 and 15.  While this US 2009/0035195 A1 does not explicitly describe the catalytic material 
	Thus, the discussed portions of this US 2009/0035195 A1 reasonably seem to meet the limitations described in at least the Applicants’ claims 1, 3-5, 7-9, 11-13 and 15-16.
	The difference between the Applicants’ claims and this US 2009/0035195 A1 is that the Applicants’ independent claims also set forth an embodiment where the initial SCR unit as well as the oxidation catalyst are combined together w/ the filter (whereas the figure 1 illustrated in this US 2009/0035195 A1 illustrate the provision of separate, apart and distinct units for their corresponding initial SCR unit, DOC and DPF), however it is submitted that it would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed to have modified the process and system illustrated and discussed in at least figure 1 in this US 2009/0035195 A1 by combining the initial SCR unit (23), the DOC (22) and the DPF (24) into a single integrated unit, in the manner embraced in the scope of the Applicants’ independent claims, because of the expected advantage of saving limited and valuable space in the exhaust gas treatment train illustrated in at least figure 1 in this US 2009/0035195 A1 by combing these distinct units into a single apparatus feature/device (as opposed to providing them separately and individually, as is the case for the system shown in figure 1 in this US 2009/0035195 A1), consistent w/ the court decision reached in the In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) discussed in section 2144.04(V)(B) in the MPEP. 

Allowable Subject Matter
The Applicants’ dependent claims 2 and 10 have been allowed over this US 2009/0035195 A1 reference because these dependent claims also call for coating the oxidation catalyst on the outlet of the filter, and at least this particular feature is not taught or suggested in the figure 1 illustrated in this 
The Applicants’ dependent claims 6 and 14 have been allowed over this US 2009/0035195 A1 because these dependent claims also call for the provision of an ammonia oxidation catalyst in the exhaust gas treatment train, and at least this particular feature is not taught or suggested in this US 2009/0035195 A1.

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
US 2017/0198619 A1; US 2013/0095013 A1; US 2011/0011067 A1; U. S. Pat. 11,008,917 B2; U. S. Pat. 10,718,245 B2; and also U. S. Pat. 9,132,386 B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736